ACCEPTED
                                                                                        04-14-00915-cr
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  8/31/2015 4:49:53 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                   IN THE FOURTH COURT OF APPEALS
                          SAN ANTONIO, TEXAS
                                                                      FILED IN
                                                               4th COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                        Adan Flores v. The State of Texas      08/31/2015 4:49:53 PM
                                                                   KEITH E. HOTTLE
                                                                        Clerk
                               NO. 04-14-00915-CR

                       Trial Court No. 2014CRS000311-D1


  STATE’S MOTION FOR LEAVE TO FILE ADDITIONAL CITATIONS




TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES THE STATE OF TEXAS, and respectfully moves the Court

to permit the filing of the attached additional citations and commentary in support

of the State’s Brief. Although Local Rule 8.3 permits the filing of additional

citations and succinct commentary without leave of the Court, and the attached

document consists only of citations and commentary, it totals 25 pages and 5,449

words due to the sheer number of cases summarized: there are fifteen fully

summarized cases (for and against the State’s position), two tables of further

citations, and about a page and a half of summarizing commentary. Therefore, out

of an abundance of caution, the State requests leave to file the attached document

as if it was a supplemental brief under Local Rule 8.4.




STATE’S ADDITIONAL CITATIONS                                            PAGE 1 OF 3
                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, the State prays the Court grant

leave to file the attached document.

                                Respectfully submitted,

                                ISIDRO R. ALANIZ
                                DISTRICT ATTORNEY
                                49TH JUDICIAL DISTRICT

                                By:___/s/__________________
                                David L. Reuthinger, Jr.
                                Assistant District Attorney
                                Webb County, 49th Judicial District
                                1110 Victoria St., Suite 401
                                Laredo, Texas 78040
                                (956) 523-4900 / (956) 523-5070 (Fax)
                                Bar No. 24053936
                                ATTORNEY FOR APPELLEE




STATE’S ADDITIONAL CITATIONS                                            PAGE 2 OF 3
                      CERTIFICATE OF COMPLIANCE

       The word count of the foregoing document is 148.



Date: August 31, 2015


                                       ___/s/__________________
                                       David L. Reuthinger, Jr.
                                       Attorney for Appellee




                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
document has been delivered to Armando Trevino, attorney for the Appellant, via
eFileTexas e-Service to Armando_trevinolaw@hotmail.com



Date: August 31, 2015.


                                       ___/s/__________________
                                       David L. Reuthinger, Jr.
                                       Attorney for Appellee




STATE’S ADDITIONAL CITATIONS                                              PAGE 3 OF 3